Exhibit 10.2

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”) is made as of the 4th day of May,
2015 by and among Regado Biosciences, Inc (which name will be changed to Tobira
Therapeutics, Inc. upon the Closing of the Merger, each as defined below), a
Delaware corporation (the “Company”), and the Investors set forth on the
signature pages affixed hereto (each, including its successors and assigns, an
“Investor” and collectively, the “Investors”).

Recitals

A. Reference is made to that certain Agreement and Plan of Merger and
Reorganization, dated January 14, 2015 and as amended January 23, 2015, by and
among the Tobira Therapeutics, Inc. (“Tobira”), the Company, Landmark Merger Sub
Inc., a Delaware corporation and wholly-owned subsidiary of the Company, and
with respect to Section 5.14 thereto, Brett Ahrens, as Company Stockholders’
Agent (the “Merger Agreement”), pursuant to which Landmark Merger Sub Inc. will
merge with and into Tobira with Tobira remaining as the surviving entity after
the merger and a wholly owned subsidiary of the Company (the “Merger”). After
completion of the Merger, the surviving entity will change its legal name to
“Tobira Development, Inc.” and the Company will change its legal name to “Tobira
Therapeutics, Inc.”

B. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and the
provisions of Regulation D (“Regulation D”) or other applicable exemptions from
registration, as promulgated by the U.S. Securities and Exchange Commission (the
“SEC”) under the 1933 Act;

C. Immediately following the closing of the Merger, the Investors wish to
purchase, severally but not jointly, from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, an aggregate number of shares of the Company’s Common Stock described
below, par value $0.001 per share (together with any securities into which such
shares may, following Closing, be reclassified, whether by merger, charter
amendment or otherwise, the “Common Stock”), at a purchase price equal to $10.62
per share; provided that, for the avoidance of doubt, all share numbers and
prices referenced in this Agreement are subsequent to the 9 for 1 reverse split
that is anticipated to take effect on or about May 4, 2015 (the “Reverse
Split”); and

D. Contemporaneous with the execution and delivery of this Agreement, the
parties hereto will execute and deliver a Registration Rights Agreement, in the
form attached hereto as Exhibit B (the “Registration Rights Agreement”),
pursuant to which the Company will agree to provide certain registration rights
with respect to the Common Stock under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

E. Capitalized terms used in but not defined here have the meanings ascribed to
them in the Merger Agreement.



--------------------------------------------------------------------------------

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

“Business Day” means any day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Capital Stock” means, collectively, the Company’s Common Stock and Preferred
Stock.

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company.

“Contract” means any written agreement, contract, subcontract, lease,
understanding, arrangement, instrument, note, option, warranty, purchase Order,
license, sublicense, insurance policy, benefit plan or legally binding
commitment or undertaking of any nature

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Effective Time” shall have the meaning provided for in the Merger Agreement.

“Insider” means each director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, and any promoter connected with the Company in any capacity on the
date hereof.

“Legal Requirements” mean any federal, state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, edict, decree, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any governmental agency or body.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
results of operations, financial condition or business of the Company and its
Subsidiaries taken as a whole, or (ii) the ability of the Company to perform its
obligations under the Transaction Documents; provided that any of the following,
either alone or in combination, shall not be deemed a Material Adverse Effect:
(a) effects caused by changes or circumstances affecting

 

2



--------------------------------------------------------------------------------

general market conditions in the U.S. economy or which are generally applicable
to the industry in which the Company operates; (b) effects resulting from or
relating to the announcement or disclosure of the sale of the Shares or other
transactions contemplated by this Agreement; or (c) effects caused by any event,
occurrence or condition resulting from or relating to the taking of any action
in accordance with this Agreement.

“Order” means any order, writ, injunction, judgment or decree.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Purchase Price” means Twenty-Seven Million Dollars ($27,000,000.00).

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

“Required Investors” means (i) prior to Closing the Investors who, together with
their Affiliates, have agreed to purchase a majority of the Shares to be sold
hereunder and (ii) from and after the Closing the Investors beneficially owning
(calculated in accordance with Rule 13d-3 under the 1934 Act) a majority of the
aggregate outstanding Shares.

“SEC Filings” has the meaning set forth in Section 4.6.

“Shares” means the shares of Common Stock being purchased by the Investors
hereunder.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.
For clarity, for purposes of this Agreement Tobira shall be considered a
Subsidiary of the Company.

“Transaction Documents” means this Agreement and the Registration Rights
Agreement.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

2. Purchase and Sale of the Shares. Subject to the terms and conditions of this
Agreement, on the Closing Date, each of the Investors shall severally, and not
jointly, purchase, and the Company shall sell and issue to the Investors, the
Shares as set forth beside such Investors name on Schedule A. Except as may
otherwise be agreed to among the Company and one or more of the Investors, on or
prior to the Business Day immediately prior to the Closing Date (as defined
below), each Investor shall cause a wire transfer in same day funds to be sent
to Cooley LLP for the benefit of the Company (in accordance with instructions
provided to the Investors), in an amount representing such portion of the
Purchase Price as set forth on Schedule A to this Agreement.

 

3



--------------------------------------------------------------------------------

3. Closing. The equity investments contemplated hereby will occur immediately
after and on the same day as the Effective Time of the Merger. The closing of
the purchase and sale of the Shares (the “Closing”) shall take place at the
offices of Gunderson Dettmer Stough, Villeneuve Franklin & Hachigian LLP, 1200
Seaport Blvd., Redwood City, CA 94063, or at such other location and on such
other date as the Company and the Investors shall mutually agree. The date on
which the Closing occurs is hereinafter referred to as the “Closing Date.” Upon
confirmation that the conditions to Closing specified herein have been satisfied
or duly waived, the Company shall, within three (3) Business Days after the
Closing, deliver to each Investor a certificate or certificates (or such other
applicable evidence of ownership), registered in such name or names as such
Investor may designate on Schedule A, representing the Shares purchased by such
Investor hereunder.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that, except as set forth in the schedules
delivered herewith (collectively, the “Disclosure Schedules”) or as disclosed in
the SEC Filings:

4.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own or lease its properties. Each of the Company and its
Subsidiaries is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or leasing necessary
unless the failure to so qualify does not have and would not reasonably be
expected to have a Material Adverse Effect.

4.2 Authorization. The Company has the requisite corporate power and authority
and has taken, or will take prior to the Closing, all requisite action on the
part of the Company, its officers, directors and stockholders necessary for
(i) the authorization, execution and delivery of the Transaction Documents,
(ii) the authorization of the performance of all obligations of the Company
hereunder or thereunder, and (iii) the authorization, issuance (or reservation
for issuance) and delivery of the Shares. The Transaction Documents constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally and to
general equitable principles and except as rights to indemnity and contribution
may be limited by state or federal securities laws or public policy.

4.3 Capitalization.

(a) The authorized capital stock of Company consists of 500,000,000 shares of
Common Stock, of which 33,609,211 shares are issued and outstanding as of the
Closing of the Merger, and 1,000,000 shares of Series F Convertible Preferred
Stock, par value $0.001 per share (“Preferred Stock”), of which 10,000 shares
are issued and outstanding as of the close of business on the day prior to the
date hereof. No shares of capital stock are held in

 

4



--------------------------------------------------------------------------------

Company’s treasury. All outstanding shares of Company’s Common Stock and
Preferred Stock are duly authorized, validly issued, fully paid and
non-assessable and were issued in compliance with all applicable federal and
state securities laws.

(b) As of the date of this Agreement, the Company had reserved an aggregate of
5,416,864 shares of Common Stock, net of exercises, for issuance to employees,
consultants and non-employee directors pursuant to the Stock Option Plans, under
which options were outstanding for an aggregate of 4,973,335 shares, and 9,356
shares of Common Stock, net of exercises, were reserved for issuance to holders
of warrants to purchase Common Stock upon their exercise. All shares of Common
Stock subject to issuance as aforesaid, upon issuance on the terms and
conditions specified in the instruments pursuant to which they are issuable,
would be duly authorized, validly issued, fully paid and non-assessable.

(c) Except as set forth in Part 4.3 of the Company Disclosure Schedule: (i) none
of the outstanding shares of Capital Stock are entitled or subject to any
preemptive right, right of repurchase or forfeiture, right of participation,
right of maintenance or any similar right; (ii) none of the outstanding shares
of Capital Stock are subject to any right of first refusal in favor of the
Company; (iii) there are no outstanding bonds, debentures, notes or other
indebtedness of the Company or any of its Subsidiaries having a right to vote on
any matters on which the stockholders of Company have a right to vote;
(iv) there is no Contract to which the Company or any of its Subsidiaries are a
party relating to the voting or registration of, or restricting any Person from
purchasing, selling, pledging or otherwise disposing of (or from granting any
option or similar right with respect to), any shares of Capital Stock. Neither
the Company nor any of its Subsidiaries is under any obligation, or is bound by
any Contract pursuant to which it may become obligated, to repurchase, redeem or
otherwise acquire any outstanding shares of Capital Stock or other securities.

4.4 Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws.

4.5 Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Shares require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than those that have been made or obtained prior
to the date of this Agreement and post-sale filings pursuant to applicable state
and federal securities laws which the Company undertakes to file within the
applicable time periods.

4.6 SEC Filings; Business. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the 12 months
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Filings.” The SEC Filings are the
only filings required of the Company pursuant to the 1934 Act for such period
and have been timely

 

5



--------------------------------------------------------------------------------

filed as required pursuant to the 1934 Act, except where the failure to file on
a timely basis would not have or reasonably be expected to result in a Material
Adverse Effect. The Company and its Subsidiaries are engaged in all material
respects only in the business described in the SEC Filings and the SEC Filings
contain a complete and accurate description in all material respects of the
business of the Company and its Subsidiaries, taken as a whole.

4.7 No Material Adverse Change. Since December 31, 2014, except for the Merger,
as identified and described in the SEC Filings or as described on Schedule 4.7
there has not been:

(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Quarterly Report on Form 10-Q for the quarter ended
March 31, 2015, except for changes in the ordinary course of business which have
not had and would not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate;

(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

(iii) any waiver, not in the ordinary course of business, by the Company or any
of its Subsidiaries of a material right or of a material debt owed to it;

(iv) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or its Subsidiaries, except in the ordinary
course of business and which is not material to the assets, properties,
financial condition, operating results or business of the Company and its
Subsidiaries taken as a whole (as such business is presently conducted and as it
is presently proposed to be conducted);

(v) any change or amendment to the Company’s Certificate of Incorporation or
Bylaws, or material change to, or waiver of any material right under, any
material contract or arrangement by which the Company or any of its Subsidiaries
is bound or to which any of their respective assets or properties is subject;

(vi) any material transaction entered into by the Company or its Subsidiaries
other than in the ordinary course of business;

(vii) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company or its
Subsidiaries; or

(viii) any other event or condition of any character that has or would
reasonably be expected to have a Material Adverse Effect.

4.8 SEC Filings.

(a) At the time of filing thereof, or to the extent corrected by a subsequent
restatement, the SEC Filings complied as to form in all material respects with
the

 

6



--------------------------------------------------------------------------------

requirements of the 1934 Act and did not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

(b) Each registration statement and any amendment thereto filed by the Company
since January 1, 2015 pursuant to the 1933 Act and the rules and regulations
thereunder, as of the date such statement or amendment became effective,
complied as to form in all material respects with the 1933 Act and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein not misleading; and each prospectus filed pursuant to Rule 424(b)
under the 1933 Act, as of its issue date and as of the closing of any sale of
securities pursuant thereto did not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

4.9 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares will not (i) conflict with or result in a material breach or
material violation of (a) any of the terms and provisions of, or constitute a
material default under the Company’s Articles of Incorporation or the Company’s
Bylaws, both as in effect as of immediately prior to the Closing (true and
complete copies of which have been made available to the Investors through
publicly filing with the SEC via the EDGAR system), or (b) any statute, rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, in each case having jurisdiction over the Company, any Subsidiary or
any of their respective assets or properties, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance
or other adverse claim upon any of the properties or assets of the Company or
any Subsidiary or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Contract; except in the case of clauses (i)(b) and (ii) such as would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

4.10 Tax Matters. The Company and each Subsidiary of the Company has
(i) accurately and timely prepared and filed all material tax returns required
to have been filed by the Company or such Subsidiary with all appropriate
governmental agencies, (ii) timely paid all taxes shown thereon or otherwise
owed by it, except those being contested in good faith with respect to which
adequate reserves have been set aside on the books of the Company and (iii) set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the Company or any of its Subsidiaries by the taxing authority of any
jurisdiction.

4.11 Litigation. Except as described on Schedule 4.11, there are no pending
actions, suits or proceedings against or affecting the Company, its Subsidiaries
or any of its or their properties which would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Neither the
Company nor any Subsidiary of the Company, nor any director or officer thereof
in his capacity as such, is or since April 29, 2013 has been, the subject

 

7



--------------------------------------------------------------------------------

of any action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. There has not
been, and to the Company’s Knowledge, there is not pending or threatened, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary of the Company under the 1933 Act or the 1934 Act.

4.12 Financial Statements. The financial statements of the Company included in
each SEC Filing comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing (or to the extent corrected by a subsequent
restatement) and present fairly, in all material respects, the consolidated
financial position of the Company as of the dates presented and its consolidated
results of operations and cash flows for the periods presented, and such
financial statements have been prepared in conformity with United States
generally accepted accounting principles applied on a consistent basis (“GAAP”)
(except as may be disclosed therein or in the notes thereto, and, in the case of
quarterly financial statements, as permitted by Form 10-Q under the 1934 Act).

4.13 Compliance with Listing Requirements. The Common Stock is registered
pursuant to Section 12(b) of the 1934 Act and is listed on The NASDAQ Capital
Market (the “NASDAQ Capital Market”), and the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the 1934 Act or removal from listing of the Common Stock
from the NASDAQ Capital Market, nor has the Company received any notification
that the SEC, the NASDAQ Capital Market or the Financial Industry Regulatory
Authority, Inc. is contemplating terminating such registration or quotation. The
Company is in compliance in all material respects with the listing and listing
maintenance requirements of the NASDAQ Capital Market applicable to it for the
continued trading of its Common Stock on the NASDAQ Capital Market.

4.14 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Shares.

4.15 No Integrated Offering. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5 hereof, neither the Company
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would
adversely affect reliance by the Company on Section 4(a)(2) for the exemption
from registration for the transactions contemplated hereby or would require
registration of the Shares under the 1933 Act.

4.16 Rule 506 Compliance. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5 hereof, to the Company’s
Knowledge, neither the Company nor any Insider, is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2)(i) or (d)(3) of the 1933 Act. The Company is not disqualified
from relying on Rule 506 of Regulation D under the 1933 Act (“Rule 506”) for

 

8



--------------------------------------------------------------------------------

any of the reasons stated in Rule 506(d) in connection with the issuance and
sale of the Shares to the Investors pursuant to this Agreement. The Company has
exercised reasonable care, including without limitation, conducting a factual
inquiry that is appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) exists. The Company has furnished to each
Investor, a reasonable time prior to the date hereof, a description in writing
of any matters relating to the Company, the Insiders, that would have triggered
disqualification under Rule 506(d) but which occurred before September 23, 2013,
in each case, in compliance with the disclosure requirements of Rule 506(e). The
Company has exercised reasonable care, including without limitation, conducting
a factual inquiry that is appropriate in light of the circumstances, into
whether any such disqualification under Rule 506(d) would have existed and
whether any disclosure is required to be made to Investor under Rule 506(e). Any
outstanding securities of the Company (of any kind or nature) that were issued
in reliance on Rule 506 at any time on or after September 23, 2013 have been
issued in compliance with Rule 506(d) and (e).

4.17 Private Placement. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, and in reliance thereon, the
offer and sale of the Shares to the Investors as contemplated hereby is exempt
from the registration requirements of the 1933 Act.

4.18 Shell Company. The Company is not, and was not in the past, an “ineligible
issuer” (as defined in Rule 405 promulgated under the Securities Act).

4.19 Use of Form S-3. The Company meets the registration and transaction
requirements for use of Form S-3 for the registration of the resale of the
Shares by the Investors, subject to the Commission’s guidance and
interpretations regarding secondary offerings being considered primary
offerings.

5. Representations and Warranties of the Investors. Each Investor hereby
severally, and not jointly, represents and warrants to the Company that:

5.1 Organization and Existence. Such Investor is a duly organized, validly
existing corporation, limited partnership or limited liability company and in
good standing under the laws of the jurisdiction of its organization.

5.2 Authorization. Such Investor has the requisite corporate (or similar) power
and authority and has taken, or will take prior to the Closing, all requisite
action on the part of such Investor, its officers, directors, members and
stockholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents and (ii) the authorization of the performance of all
obligations of the Investor hereunder or thereunder. The Transaction Documents
to which such Investor is a party constitute the legal, valid and binding
obligations of the Investor, enforceable against the Investor in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally and to general equitable principles
and except as rights to indemnity and contribution may be limited by state or
federal securities laws or public policy.

 

9



--------------------------------------------------------------------------------

5.3 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by such Investor will not (i) conflict
with or result in a material breach or material violation of (a) any of the
terms and provisions of, or constitute a material default under its
organizational documents, as in effect as of immediately prior to the Closing,
or (b) any statute, rule, regulation or order of any governmental agency or body
or any court, domestic or foreign, in each case having jurisdiction over such
Investor or any of its assets or properties, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance
or other adverse claim upon any of the properties or assets of such Investor or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, indenture or instrument to which such Investor is a party; except in
the case of clauses (i)(b) and (ii) such as would not, individually or in the
aggregate, have or reasonably be expected to result in a material adverse effect
on the ability of such Investor to perform its obligations hereunder.

5.4 Purchase Entirely for Own Account. The Shares to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present
agreement, understanding or intention of selling, granting any participation in,
or otherwise distributing the same in violation of the 1933 Act without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Shares in compliance with applicable federal
and state securities laws. Nothing contained herein shall be deemed a
representation or warranty by such Investor to hold the Shares for any period of
time.

5.5 Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.6 Disclosure of Information. Such Investor has had an opportunity to review
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Shares. Such Investor acknowledges
that copies of the SEC Filings have been made available to it, including,
without limitation, copies of the definitive proxy statement filed by the
Company on March 24, 2015 and the Merger Agreement. Neither such inquiries nor
any other due diligence investigation conducted by such Investor shall modify,
limit or otherwise affect such Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement and the truth,
accuracy and completeness thereof. Such Investor has sought such accounting,
legal and tax advice as it has considered necessary to make an informed decision
with respect to its acquisition of the Shares.

5.7 Restricted Securities. Such Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances. Such Investor understands that except

 

10



--------------------------------------------------------------------------------

as provided in the Registration Rights Agreement: (i) the Shares have not been
and are not being registered under the 1933 Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder, (B) such Investor shall have delivered
to the Company an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that such Shares to be sold, assigned or transferred may
be sold, assigned or transferred pursuant to an exemption from such
registration, or (C) such Investor provides the Company with reasonable
assurance that such Shares can be sold, assigned or transferred pursuant to Rule
144 or Rule 144A promulgated under the 1933 Act, as amended, (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any sale of the Shares made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Shares under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Shares under the 1933 Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.

5.8 Legends. It is understood that, except as provided below, certificates
evidencing the Shares may bear the following or any similar legend:

(a) “The securities represented hereby have not been registered with the
Securities and Exchange Commission or the securities commission of any state in
reliance upon an exemption from registration under the Securities Act of 1933,
as amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”

(b) If required by the authorities of any state in connection with the issuance
of sale of the Shares, the legend required by such state authority.

5.9 Investor Status. At the time such Investor was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the 1933 Act. Such Investor is not a registered broker dealer registered
under Section 15(a) of the Exchange Act, or a member of the Financial Industry
Regulatory Authority, Inc. (“FINRA”) or an entity engaged in the business of
being a broker dealer. Except as otherwise disclosed in writing to the Company
on or prior to the date of this Agreement, such Investor is not affiliated with
any broker dealer registered under Section 15(a) of the 1934 Act, or a member of
FINRA or an entity engaged in the business of being a broker dealer.

5.10 Reliance on Exemptions. Such Investor understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Investor set forth in the Transaction Documents in
order to determine the availability of such exemptions and the eligibility of
such Investor to acquire the Shares

 

11



--------------------------------------------------------------------------------

5.11 No General Solicitation. Such Investor did not learn of the investment in
the Shares as a result of any general solicitation or general advertising.

5.12 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary of the Company or any Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of such Investor.

5.13 Prohibited Transactions. Since the earlier of (a) such time as such
Investor was first contacted by the Company or any other Person acting on behalf
of the Company regarding the transactions contemplated hereby or (b) thirty
(30) days prior to the date hereof, neither such Investor nor any Affiliate of
such Investor which (x) had knowledge of the transactions contemplated hereby,
(y) has or shares discretion relating to such Investor’s investments or trading
or information concerning such Investor’s investments, including in respect of
the Shares, or (z) is subject to such Investor’s review or input concerning such
Affiliate’s investments or trading (collectively, “Trading Affiliates”) has,
directly or indirectly, effected or agreed to effect any short sale, whether or
not against the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the 1934 Act) with respect to the Common Stock, granted any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Shares (each, a “Prohibited Transaction”).
Prior to the earlier to occur of (i) the termination of this Agreement or
(ii) the Closing, such Investor shall not, and shall cause its Trading
Affiliates not to, engage, directly or indirectly, in a Prohibited Transaction.
Such Investor acknowledges that the representations, warranties and covenants
contained in this Section 5.13 are being made for the benefit of the Investors
as well as the Company and that each of the other Investors shall have an
independent right to assert any claims against such Investor arising out of any
breach or violation of the provisions of this Section 5.13.

5.14 Rule 506(d) Representation. Such Investor represents that it is not a
person of the type described in Section 506(d) of Regulation D under the 1933
Act that would disqualify the Company from engaging in a transaction pursuant to
Section 506 of Regulation D under the 1933 Act.

5.15 Residency. Such Investor is a resident of that jurisdiction specified below
its address on Schedule A hereto.

6. Conditions to Closing.

6.1 Conditions to the Investors’ Obligations. The obligation of each Investor to
purchase the Shares at the Closing is subject to the fulfillment to
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived by such Investor (as to itself only):

 

12



--------------------------------------------------------------------------------

(a) The representations and warranties made by the Company in Section 4 hereof
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of the date
hereof and as of the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such earlier date. The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.

(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for consummation of the purchase and sale of
the Shares and the consummation of the other transactions contemplated by the
Transaction Documents, all of which shall be in full force and effect.

(c) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, in each
case having authority over the Company or its Subsidiaries, or any order of or
by any applicable governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(d) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a) and (b), of this Section 6.1.

(e) The Company shall have executed and delivered the Transaction Documents to
each Investor.

(f) No stop order or suspension of trading shall have been imposed or threatened
in writing by the NASDAQ Capital Market, the SEC or any other governmental or
regulatory body with respect to public trading in the Common Stock. The NASDAQ
Capital Market shall have approved the listing of the Shares.

(g) The Reverse Split and the Effective Time of the Merger shall have occurred.

6.2 Conditions to Obligations of the Company. The Company’s obligation to sell
and issue the Shares at the Closing to each Investor is subject to the
fulfillment on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:

(a) The representations and warranties made by such Investor in Section 5 hereof
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of the date
hereof as of the Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such

 

13



--------------------------------------------------------------------------------

representation or warranty shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such earlier date. Each Investor shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.

(b) Each Investor shall have delivered its applicable portion of the Purchase
Price to Cooley LLP for the benefit of the Company.

(c) Each Investor shall have executed and delivered the Transaction Documents to
the Company.

(d) The Reverse Split and the Effective Time of the Merger shall have occurred.

6.3 Termination of Obligations to Effect Closing; Effects.

(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing shall terminate as follows:

(i) Upon the mutual written consent of the Company and the Investors;

(ii) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

(iii) By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by such Investor; or

(iv) By either the Company or any Investor (with respect to itself only) if the
Closing has not occurred prior to 4:00 PM (New York time) on May 6, 2015;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

(b) In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall forthwith be given to the other Investors by the Company and the
other Investors shall have the right to terminate their obligations to effect
the Closing upon written notice to the Company and the other Investors. Nothing
in this Section 6.3 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.

 

14



--------------------------------------------------------------------------------

7. Other Covenants and Agreements of the Parties.

7.1 Disclosure of Material Non-public Information. The Company shall not
disclose material nonpublic information to the Investors, or to advisors to or
representatives of the Investors, unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides the Investors, such advisors and representatives with the
opportunity to accept or refuse to accept such material nonpublic information
for review and any Investor wishing to obtain such information enters into an
appropriate confidentiality agreement with the Company with respect thereto. The
provisions of Sections 7.1 through 7.2 shall terminate and be of no further
force and effect on the date on which the Company’s obligations under the
Registration Rights Agreement to register or maintain the effectiveness of any
registration covering the Registrable Securities (as such term is defined in the
Registration Rights Agreement) shall terminate.

7.2 Listing of Underlying Shares and Related Matters. The Company shall promptly
secure and maintain the listing of all of the Registrable Securities (as defined
in the Registration Rights Agreement) pursuant to the terms set forth in the
Registration Rights Agreement.

7.3 Removal of Legends. In connection with any sale or disposition of the Shares
by an Investor pursuant to Rule 144 or pursuant to any other exemption under the
1933 Act such that the purchaser acquires freely tradable shares and upon
compliance by the Investor with the requirements of this Agreement, the Company
shall or, in the case of Common Stock, shall, subject to the requirements of the
following sentence, cause the transfer agent for the Common Stock (the “Transfer
Agent”) to issue replacement certificates representing the Shares sold or
disposed of without restrictive legends. Upon the earlier of (i) the
effectiveness of the registration for resale pursuant to the Registration Rights
Agreement or (ii) the Shares becoming freely tradable by a non-affiliate
pursuant to Rule 144, the Company shall (A) deliver to the Transfer Agent
irrevocable instructions that the Transfer Agent shall reissue a certificate
representing shares of Common Stock without legends upon receipt by such
Transfer Agent of the legended certificates for such shares, together with
either (1) a customary representation by the Investor that Rule 144 applies to
the shares of Common Stock represented thereby or (2) a statement by the
Investor that such Investor has sold the shares of Common Stock represented
thereby in accordance with the plan of distribution contained in the
Registration Statement, and (B) cause its counsel to deliver to the Transfer
Agent one or more blanket opinions to the effect that the removal of such
legends in such circumstances may be effected under the 1933 Act. From and after
the earlier of such dates (the “Legend Removal Date”), upon an Investor’s
written request and compliance with the immediately preceding sentence, the
Company shall promptly cause certificates evidencing the Investor’s Shares to be
replaced with certificates which do not bear such restrictive legends.

7.4 Furnishing of Information. In order to enable the Investors to sell the
Shares under Rule 144, until the date that the Shares cease to be Registrable
Securities (as defined in the Registration Rights Agreement) (and for no less
than twelve (12) months from the Closing), the Company shall use its
commercially reasonable efforts to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. During
such period, if

 

15



--------------------------------------------------------------------------------

the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Investors and make publicly available in
accordance with Rule 144(c) such information as is required for the Investors to
sell the Shares under Rule 144.

7.5 Indemnification of Investors. Subject to the provisions of this Section 7.5,
the Company will indemnify and hold each Investor and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Investor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, an
“Investor Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Investor Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against an Investor
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Investor, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Investor’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Investor may have with any such stockholder or any
violations by the Investor of state or federal securities laws or any conduct by
such Investor which constitutes fraud, gross negligence, willful misconduct or
malfeasance). To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of such indemnified liabilities that is
permissible under applicable law. Promptly after receipt by any Person (the
“Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to this Section 7.5, such Indemnified Person shall promptly notify the Company
in writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all reasonable fees and expenses relating to such
action, proceeding or investigation; provided, however, that the failure of any
Indemnified Person so to notify the Company shall not relieve the Company of its
obligations hereunder except to the extent that the Company is actually and
materially prejudiced by such failure to notify. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company and the Indemnified Person shall have mutually agreed to
the retention of such counsel; (ii) the Company shall have failed promptly to
assume the defense of such proceeding and to employ counsel reasonably
satisfactory to such Indemnified Person in such proceeding; or (iii) in the
reasonable judgment of counsel to such Indemnified Person, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. The Company shall not be liable for
any settlement of any proceeding effected without its prior written consent,
which consent shall not be unreasonably withheld, delayed or conditioned.
Without the prior written consent of the Indemnified Person, which consent shall
not be

 

16



--------------------------------------------------------------------------------

unreasonably withheld, delayed or conditioned, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

7.6 Equal Treatment of Investors. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the parties to the Transaction Documents. For clarification purposes,
this provision constitutes a separate right granted to each Investor by the
Company and negotiated separately by each Investor, and is intended for the
Company to treat the Investors as a class and shall not in any way be construed
as the Investors acting in concert or as a group with respect to the purchase,
disposition or voting of Shares or otherwise.

7.7 Compliance with Laws. Notwithstanding any other provision of this Agreement,
each Investor covenants that the Shares may be disposed of only pursuant to an
effective registration statement under, and in compliance with the requirements
of, the 1933 Act, or pursuant to an available exemption from, or in a
transaction not subject to, the registration requirements of the 1933 Act, and
in compliance with any applicable state and federal securities laws. In
connection with any transfer of the Shares other than (i) pursuant to an
effective registration statement, (ii) to the Company, (iii) pursuant to Rule
144 (provided that the Investor provides the Company with reasonable assurances
(in the form of seller and, if applicable, broker representation letters) that
the securities may be sold pursuant to such rule), or (iv) to its Affiliates,
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the 1933 Act. As a condition of
transfer, any such transferee shall agree in writing to be bound by the terms of
this Agreement and shall have the rights of an Investor under this Agreement
with respect to such transferred Shares.

8. Survival. The representations, warranties, covenants and agreements contained
in this Agreement shall survive the Closing of the transactions contemplated by
this Agreement.

9. Miscellaneous.

9.1 Assignment. This Agreement may not be assigned by a party hereto without the
prior written consent of the Company or the Investors, as applicable.

9.2 Successors. This letter agreement shall be binding solely on, and inure
solely to the benefit of, each of the undersigned and their respective
successors and permitted assigns, and nothing set forth in this letter agreement
shall be construed to confer upon or give to any person other than each of the
undersigned and their respective successors and permitted assigns any benefits,
rights or remedies under or by reason of, or any rights to enforce or cause the
Company to enforce, the equity commitment or any provisions of this letter
agreement.

 

17



--------------------------------------------------------------------------------

9.3 Counterparts; Faxes; Electronic Mail. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
also be executed via facsimile or electronic mail, which shall be deemed an
original.

9.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.5 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by facsimile or
electronic mail, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier. All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:

If to the Company:

Regado Biosciences, Inc.

Attention: Chief Executive Officer

106 Allen Road

Basking Ridge, NJ 07920

With a copy to:

Cooley, LLP

500 Boylston Street

14th Floor

Boston, MA 02116

Attention: Marc Recht

If to the Investors:

to the addresses set forth on the signature pages hereto.

9.6 Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith. In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties to
such proceeding which do not prevail in such proceedings shall severally, but
not jointly, pay their pro rata share of the reasonable attorneys’ fees and
other reasonable out-of-pocket costs and expenses incurred by the prevailing
party in such proceedings.

 

18



--------------------------------------------------------------------------------

9.7 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Investors. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Shares purchased under this Agreement at the time outstanding,
each future holder of all such Shares, and the Company.

9.8 Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior consent of the Company (in the case of a
release or announcement by the Investors) or the Required Investors (in the case
of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except (i) as such release or announcement may be
required by law or the applicable rules or regulations of the SEC, any
securities exchange or securities market, in which case the Company or the
Investors, as the case may be, shall allow the Investors or the Company, as
applicable, to the extent reasonably practicable in the circumstances,
reasonable time to comment on such release or announcement in advance of such
issuance or (ii) a public release or announcement in connection with discussions
to investors not including the Required Investors, in which case such consent
shall not be required. Notwithstanding the foregoing, no Investor may be named
in a public release or announcement concerning the transactions contemplated
hereby without such Investor’s prior written consent. On or before 8:00 a.m.,
New York City time, on the next Business Day following the date that this
Agreement has been executed, the Company shall issue a press release reasonably
acceptable to the Required Investors and file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching the material
Transaction Documents (including, without limitation, this Agreement (and all
schedules and exhibits to this Agreement) and the Registration Rights Agreement,
as exhibits to such filing (including all attachments), the “8-K Filing”). By
8:30 a.m. (New York City time) on the trading day immediately following the
Closing Date, the Company shall issue a press release disclosing the
consummation of the transactions contemplated by this Agreement. No later than
the fourth trading day following the Closing Date, the Company will file a
Current Report on Form 8-K attaching the press release described in the
foregoing sentence. In addition, the Company will make such other filings and
notices in the manner and time required by the SEC or the NASDAQ Capital Market
and the Registration Rights Agreement.

9.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

9.10 Entire Agreement. This Agreement, including the Exhibits and the Disclosure
Schedules, and the other Transaction Documents constitute the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.

 

19



--------------------------------------------------------------------------------

9.11 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

9.12 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Delaware without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the Delaware Court of Chancery and any state
appellate court therefrom within the State of Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
mater, any state or federal court within the State of Delaware) for the purpose
of any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

9.13 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Shares pursuant
to the Transaction Documents has been made by such Investor independently of any
other Investor. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Shares or enforcing
its rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Investors has been provided with the same Transaction Documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor.

[signature pages follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company: REGADO BIOSCIENCES, INC. By:

/s/ Laurent Fischer, M.D.

Name: Laurent Fischer, M.D. Title: Chief Executive Officer



--------------------------------------------------------------------------------

Schedule A

List of Investors

 

Purchasers

   Investment Amount      Shares  

Novo A/S

   $ 8,899,995.42         838,041   

Domain Partners VII, L.P.

   $ 2,949,991.74         277,777   

Frazier Healthcare V, L.P.

   $ 1,649,997.54         155,367   

Canaan VII L.P.

   $ 1,999,990.26         188,323   

Stonepine Capital, LP

   $ 1,999,990.26         188,323   

Biotechnology Value Fund, LP

   $ 2,234,989.62         210,451   

Biotechnology Value Fund II, LP

   $ 1,548,990.72         145,856   

Investment 10, LLC

   $ 457,998.12         43,126   

MSI BVF SPV, LLC

   $ 757,991.88         71,374   

Abingworth Bioequities Master Fund Ltd.

   $ 2,999,990.70         282,485   

HFR HE Sphera Global Health

   $ 59,397.66         5,593   

Sphera Global Healthcare

   $ 1,440,592.38         135,649      

 

 

    

 

 

 

TOTAL

$ 26,999,916.30      2,542,365      

 

 

    

 

 

 

 

* Share numbers and investment amounts reflect the 9 for 1 reverse stock split.